Citation Nr: 1241049	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to October 2003 and from October 2004 to December 2005, with prior active duty for training from May to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought.   The Veteran testified before a RO Decision Review Officer at the RO in August 2009.


FINDING OF FACT

The preponderance of the competent evidence is against a finding that a tinnitus disorder is related to service, or that any associated organic disease of the nervous system became manifest to a degree of 10 percent or more within one year of active service termination.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA's duty to notify was satisfied by way of letters sent between March 2006 and September 2006.  

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded a VA examination regarding the claim on appeal in December 2006.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The Veteran claims entitlement to service connection for tinnitus.  In her May 2008 Notice of Disagreement and March 2009 substantive appeal, VA Form 9, she reported that she was exposed to loud noise and acoustic trauma from improvised explosive devices (IEDs) targeting trucks in the convoy in which she was a part, and from loud constant high pitched engine noise from trucks.  She reported that she noticed both hearing loss and tinnitus after coming home from Iraq, with ringing that keeps her up at night.  She associated the IED-related noise exposure, which she blamed for her tinnitus, also with her service-connected headaches and PTSD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran's DD Form 214 and other service records show that the Veteran served in Iraq and had a military occupational specialty of motor transport operator, and that she and her unit, 1438th Transportation Company, received the Combat Action Badge for their service in Iraq during her deployment ending in December 2005.  A January 2006 memorandum from the unit contains reasons justifying that award, which included that the unit was engaged by indirect fire and many in the unit were engaged by direct fire.  

A number of such incidents were cited regarding the unit's involvement with explosions in and around the Camp Cedar II, Iraq area during the period when the Veteran was in Iraq.  The memorandum noted an accident involving a jack-knifed truck followed by the unit receiving small arms fire about 50 meters away.  The memorandum also noted that convoy operations were engaged by insurgent attacks in the form of multiple small arms fire and IED attacks.

Service treatment records show no complaints, findings, or diagnosis associated with tinnitus.  A post-deployment health assessment report dated in December 2005 shows that the Veteran reported she did not have any ringing of the ears presently, nor did she develop such symptoms anytime during her deployment in Iraq from December 2004 to November 2005 with the 1438th Transportation Company.  

She further reported that while she was deployed she was not exposed to loud noises or excessive vibration, that she was not engaged in direct combat where she discharged her weapon, and did not see anyone wounded, killed, or dead, but she did feel that she was in great danger of being killed.  She reported that she was not in, nor did she enter or closely inspect any destroyed military vehicles.  She reported she had no concerns about possible exposures or events that she felt may affect her health.  The Veteran reported at that time that she had no questions about her health.  The reviewing medical professional concluded that after the examination, there was no need for further evaluation with respect to ENT (ear, nose, throat) evaluation. 

During a December 2006 VA examination, the Veteran reported that her military occupational specialty was truck driver and that she served about one year during combat conditions in Iraq.  She reported complaints of slightly decreased hearing bilaterally.  She reported a history of military noise exposure including explosions, M-4 gunfire, and diesel engine trucks.  She reported using hearing protection devices only on the firing range.  She denied occupational or recreational exposure.  She reported that her vehicle was struck by an IED in February 2005, after which she had temporary hearing loss.  She reported having periodic ringing tinnitus bilaterally, occurring about one time per month and lasting seconds.  

After examination, the report contains a diagnosis of "today's audiologic testing does not indicate the presence of an ear or hearing problem that warrants medical follow-up or a condition which, if treated, might change hearing thresholds."  The examiner concluded with an opinion that due to the infrequent nature of the Veteran's tinnitus, the claimed tinnitus was less likely than not a result of noise exposure in the military.  With respect to that opinion, the examiner noted that according to the Tinnitus Handbook, by Richard Tyler, normal tinnitus is experienced by most people without hearing loss, lasting for less than five minutes, less than once a week.

VA treatment records are dated from January 2006 to January 2009.  These show findings and treatment for various conditions.  A December 2006 VA treatment note primarily for unrelated complaints shows that the Veteran reported subjective tinnitus.  Relevant physical examination showed opacity of the right tympanic membrane, and left tympanic membrane normal with effusion.   The treatment plan included Z-pak for otitis media.  The provider recorded no referable diagnosis.

 During an August 2009 hearing before a RO Decision Review Officer the Veteran testified as to her claim that she has tinnitus resulting from service.  She testified that she had a little bit of tinnitus every day, more often in the morning.  She testified that she first noticed the condition when she was in Iraq sleeping in her room, and then more when she was home away from the noise of the barracks.  She testified that she was exposed to acoustic traumas in Iraq from driving trucks, and from when a bomb went off next to her truck, injuring someone in the truck in front of hers.  Another bomb went off near the truck behind hers.  Also, she testified that her base was attacked a couple of times by mortar fire.

During the August 2009 hearing before a RO Decision Review Officer, the Veteran's representative noted that the Veteran was in receipt of the Combat Action Badge, affording entitlement to provisions of 38 C.F.R. § 1154(b).  See 38 C.F.R. § 1154(b) (2012).  In this regard the representative noted that the December 2006 VA examiner based his negative opinion on grounds with reference to the general population.  The representative noted that the Veteran's situation was not like that of the general population, but rather, in her combat role she was exposed to acoustic trauma to which the general population would not be exposed.

As discussed above, in appeal-related documents, hearing testimony, and at the December 2006 VA examination for compensation purposes, the Veteran has recently stated generally that she has had tinnitus since service-or at least since returning from Iraq-following exposure to loud noise from truck engines, gunfire (M-4), mortar attacks, and IED explosions including one that hit her vehicle in February 2005.  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the presence of such condition, and as to the continuity of tinnitus symptomatology since during active service deployment.  

However, in this case, the Veteran's account of the continuity of tinnitus symptoms since during deployment is not in fact consistent with the contemporaneously reported medical history and other records from service.  

Indeed the more probative evidence here are the contemporaneously recorded medical records associated with the Veteran's active duty deployment and at the end of that deployment in December 2005.  They can be taken to be the most accurate reflection of the state of the Veteran's aural health as to tinnitus at the time.  These records show no tinnitus or other sense of hearing problems in service.  Service treatment records during the active duty deployment shows no indication of any ear problems to include tinnitus or associated hearing problems.  

The December 2005 post-deployment health assessment report shows that the Veteran specifically reported at that time that she did not have any ringing of the ears presently or anytime during the deployment.  She also reported she had not had exposure to loud noises or excessive vibration during the deployment, and she herself had not been engaged in direct combat.  That report shows no indication that the Veteran was in close proximity to the military weapons noise, including an IED explosion such as to result in exposure to loud noise or vibration.  Nor does the January 2006 memorandum from her unit show that she was personally exposed to acoustic trauma from inservice combat weapons including IEDs, even though it does show that elements of her unit were so affected.  Again, the Veteran herself reported in the post-deployment health assessment, denying such exposure to loud noise or vibration during deployment.
 
Thus the Board finds the Veteran's account to lack essential credibility necessary on this matter as it conflicts with information given contemporaneously by the Veteran during and post-deployment as discussed above.  Thus this account of the Veteran is not as probative as the remainder of the evidence with respect to the question of her exposure to loud noise and acoustic trauma, and as to the presence of tinnitus during and since the end of deployment.   On the contrary, the Board finds the contemporaneous records most probative of the issue on appeal, as there is no inconsistency among these records, and no inconsistency between these records and the opinion contained in the December 2006 VA examination report.  As that opinion is based in large measure on the overall consistent medical record on file, the nature of the Veteran's reported tinnitus at the time of that examination, and cited authority, the Board finds that opinion most probative of the question of service connection.

In sum, the preponderance of the evidence is against the claim.  As such, no reasonable basis has been presented to award compensation benefits for any current tinnitus.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


